Citation Nr: 0027748	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for bilateral varicose 
veins, evaluated 10 percent disabling, prior to January 12, 
1998.  

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated 10 percent disabling, 
beginning January 12, 1998.  

Entitlement to an increased rating for varicose veins of the 
left leg, currently evaluated 10 percent disabling, beginning 
January 12, 1998.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
July 1996 that, inter alia, denied an increased rating for 
the veteran's varicose vein disability, for which a 
10 percent evaluation was in effect for bilateral varicose 
veins, and also denied a total disability rating based on 
individual unemployability.  

By a decision in April 1998, the Board denied increased 
ratings for three other disabilities.  Those issues are no 
longer on appeal.  The April 1998 decision Remanded the 
remaining issues for further development of the record and 
further consideration by the RO.  By a decision in September 
1998, the RO granted separate 10 percent ratings for varicose 
veins of each leg.  In April 1999, the Board denied an 
increased rating for the veteran's lumbar spine disability, 
but again Remanded the case for further evidentiary 
development on the other issues.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, bilateral varicose veins were 
productive of not more than moderate impairment.  

2.  Beginning January 12, 1998, varicose veins of the right 
leg were manifested by rare, mild edema, complaints of aching 
after prolonged standing, and relief of symptoms with use of 
compression hosiery.  

3.  Beginning January 12, 1998, varicose veins of the left 
leg were manifested by rare, mild edema, complaints of aching 
after prolonged standing, and relief of symptoms with use of 
compression hosiery.  

4.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, bilateral varicose veins were 
not more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, and 
Code 7120 (1997).  

2.  Beginning January 12, 1998, varicose veins of the right 
leg are not more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, and 
Code 7120 (1999).  

3.  Beginning January 12, 1998, varicose veins of the left 
leg are not more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.10, and 
Code 7120.  

4.  The veteran is not unemployable due to service-connected 
disability.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 3.321(b), 
3.340, 3.341, 4.1, 4.2, 4.15, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records contain a Medical Board Summary 
dated in January 1992, noting that the veteran had chronic 
mechanical low back pain with radiculopathy, a history of 
stress fractures of both lower tibias, and "an extreme case 
of varicose veins in both legs."  The examiner reported 
that, on examination, there were extreme varicose veins of 
both legs, but no edema was noted.  

A VA examiner in September 1992 indicated that the veteran 
had trouble with painful veins in his legs and that his 
calves occasionally would become swollen, with some ankle 
edema at times.  On examination, there were dilated 
superficial veins of the thighs and calves.   No stasis 
changes or edema was noted.  The examiner listed a diagnosis 
of superficial varicose veins.  

A rating decision in August 1993 initially established 
service connection for bilateral varicose veins and assigned 
a 10 percent rating for the disability.  The rating decision 
also granted service connection for residuals of a bulging 
intervertebral disc at L4-S1, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; and residuals of stress 
fractures of the left and right tibias, each rated 
noncompensably disabling.  

A VA review examination was conducted in November 1994 to 
evaluate the veteran's service-connected disabilities.  The 
veteran complained of lower leg pains which he attributed to 
his varicose veins.  That examiner stated that there was no 
swelling or atrophic changes in his lower extremities.  The 
superficial venous system was outlined by a dark, linear 
pigmentation overlying the veins.  The varicose veins were 
not palpable, but showed a pattern on the skin pointing to 
their location in the subcutaneous position.  There was no 
evidence of deep venous thrombosis or swelling of either 
extremity.  The examiner characterized the veteran's varicose 
veins as mild.  He also reported minimal limitation of motion 
of the veteran's lumbar spine, but with a positive recumbent, 
left straight leg raise test.  Lumbar spine x-rays were 
reportedly negative.  An audiological examiner noted the 
veteran's report of loud constant tinnitus in both ears.  

An April 1995 rating decision increased the rating for the 
veteran's lumbar intervertebral disc disability to 20 percent 
disabling, but denied increased ratings for the other 
disabilities.  

In October 1995, a letter was received from the veteran's 
attorney containing a claim for a total disability rating 
based on individual unemployability due to his service-
connected disabilities and, generally, a 100 percent 
schedular rating.  The veteran indicated that he became 
unable to work because of his service-connected disabilities 
in June 1992.  He reported work experience as a warehouse and 
purchasing manager.  He stated that he had one year of 
college and had been taking criminal justice courses since 
January 1994.  

On VA audiological examination in February 1996, the veteran 
again reported a constant, loud, high-pitched ring in his 
left ear since 1979 and that the ring overpowered normal 
speech.  He told a general medical examiner that same month 
that he was unable to work because of problems with his back, 
which he stated precluded driving a car, as well as sexual 
relations with his wife.  The examiner noted that the veteran 
was wearing three pairs of stockings, including elastic hose.  
There was no swelling of either leg and no trophic changes.  
There was evidence of a network of superficial varicose veins 
measuring 3-4mm in width at most, extending from ankles to 
his thighs.  The markings of the veins were prominent on the 
skin.  No ulcers were found.  There was no abnormality of 
either tibia.  The veteran's gait was very slow and 
deliberate and he stood with his feet externally rotated.  On 
forward bending, he lacked one foot of touching the floor and 
also lacked 25 percent of normal of deep knee bending.  
Supine on the examining table, the veteran refused to extend 
either leg more than 20 degrees due to back pain.  The 
examiner indicated that he found no abnormality of either 
tibia.  There was no abnormal curvature of the lumbosacral 
spine, although there was a good deal of paravertebral muscle 
spasm in the lumbar region.  Rotation and lateral bending of 
the lumbosacral spine were in the normal range.  The examiner 
commented that there seemed to be a great deal of 
psychological overlay in the veteran's symptomatology and in 
the way he conducted himself during the examination.  He 
stated that the veteran did have lumbosacral strain, as well 
as superficial varicose veins without trophic changes, which, 
in the examiner's view, were probably not disabling in and of 
themselves.  X-rays of the lumbosacral spine were reportedly 
unremarkable.  There was a lucency in the anterior cortex of 
the mid-right tibia, consistent with a stress fracture, but 
the tibias were otherwise unremarkable.  

In October 1996, a private rehabilitation counselor wrote at 
length defining "Generally Accepted Vocational Principles."  
Her report, however, made no reference whatsoever to any of 
the veteran's clinical findings or limitations due to his 
various disabilities or to any other evidence pertinent to 
his claims.  

The veteran wrote in December 1996 to describe in detail his 
various disabilities.  He indicated that his back was the 
most bothersome and prevented him from sitting or standing 
for more than 10-15 minutes without the pain becoming severe; 
he reported that his back pain was always at least moderate.  
The veteran noted that if he were to stand for more than 15 
minutes, the pain in his legs also became severe and that the 
pain in his legs was also always moderate, even while 
sitting.  He indicated that the ringing in his ears was 
constant; he was unsure whether or not the ringing reduced 
his hearing, but noted that it did reduce his ability to 
concentrate, including watching television, carrying on a 
conversation, or doing all the normal activities of daily 
living.  The veteran stated that with his back and leg pain 
and tinnitus, it was "difficult to imagine that I could do 
even a part-time job."  He further reported that, because of 
his back and leg problems, there was at least one day per 
week when he could "do very little, if anything.  On these 
days the pain is severe throughout the entire day."  The 
veteran concluded that he had one year of college, but had 
always done unskilled work in the past and had no specific 
work skills.  He indicated that he had not been able to work 
since 1992.  

An April 1998 VA outpatient clinic note reflects a regular 
follow-up evaluation.  The examiner noted that the veteran 
was taking Naprosyn and papaverine and the veteran reported 
that he was also taking Tylenol with codeine four times a 
day.  He denied any new symptomatology or abnormal sensations 
in his legs.  The examiner noted that the veteran was sitting 
comfortably in no distress during the examination.  On 
examination of his back, there was no tenderness and no 
muscle spasm and bending was normal, without any pain.  There 
was no sensory or motor loss on neurological examination; 
reflexes were normal.  The examiner's assessment was of 
chronic low back pain of unknown cause.  He commented that he 
believed that the veteran's low back pain was purely 
subjective.  He stated that the veteran might have a little 
musculoskeletal pain, but that he did not need the Naprosyn 
or Tylenol with codeine-however, regular Tylenol would be 
helpful.  

Pursuant to the Board's April 1998 Remand, the veteran was 
afforded another VA orthopedic examination in July 1998.  The 
examiner noted that the veteran had been a full-time student 
and had then attained a bachelor's degree in criminal 
justice, although the veteran indicated that had to have 
special attention while he was in school because he could not 
sit for a whole class.  The examiner reported that the 
veteran stated that he was unable to get a job due to the 
fact that he had a history of a back problem.  The veteran 
indicated that he could walk less than a city block, that he 
could not stand, that his legs would cramp, that he could not 
climb and descend stairs, that he had no balance, and that he 
could not stoop, kneel or crawl.  He stated that he wore a 
lumbosacral corset, but the examiner noted that he did not 
wear it to the examination.  He reported that the weather 
seemed to bother his back and his legs and that he had 
frequent flare-ups, usually 3 per week, at which time he 
experienced severe backache.  The veteran indicated that he 
took Tylenol with codeine for pain.  He stated that traveling 
in a car was very difficult, since he could not sit for more 
than 30 minutes without moving around.  He reported that 
flying was even worse and "out of the question", 
apparently, because of the difference in air pressure.  The 
veteran noted that he couldn't sleep because he couldn't seem 
to get comfortable.  He stated that he was able to take care 
of his personal hygiene without too much trouble, though.  

On physical examination, the examiner noted that the veteran 
appeared to be in no acute distress.  He ambulated without 
evidence of limp.  He got on and off the examining table with 
ease.  Straight leg raise testing was positive with severe 
back pain, evidenced by a facial grimace, at 20 degrees with 
each leg.  The venous system of the veteran's lower 
extremities was very prominent, and even though the veins 
were not distended, the skin was indurated over the course of 
the veins-a very peculiar appearance.  There was no sensory 
or motor deficit of either lower extremity; deep tendon 
reflexes were normal.  Examination of the back revealed no 
evidence of deformity.  There was tenderness to palpation of 
the entire lumbar and lower thoracic spinous processes and 
associated paravertebral musculature.  There was no sensory 
deficit of the thoracic or abdominal wall.  Flexion of the 
trunk could be accomplished to only 20 degrees, with 
extension to only 5 degrees, with the veteran grimacing when 
he did so.  Rotation of the spine was possible to 10 degrees 
in each direction, as was lateral bending.  The veteran was 
able to tandem toe and heel walk, grimacing when he attempted 
to do so.  The examiner commented that it was difficult to 
ascertain whether the veteran's functional ability would be 
diminished with use of his back, since he apparently didn't 
use his back muscles much and was relatively sedentary.  It 
was the examiner's opinion that the veteran's symptoms were 
grossly out of proportion to the amount of physical findings 
found on examination.  He concluded that quantification of 
the symptoms that the veteran experienced during flare-ups 
would require examination during a flare-up.  

On examination of the veteran's varicose veins in July 1998, 
it was noted that he found it difficult to be on his feet for 
long periods of time.  His symptoms included pain, fatigue, 
and cramping in both calves.  He also reported having 
swelling in his legs that was relieved by leg elevation.  The 
veteran indicated that he took naproxen twice a day for pain 
relief.  The examiner stated that the varicose veins were 
extensive, being firm and raised.  They extended and branched 
off from his groin to his ankles and feet.  Slight edema was 
noted in the feet.  The skin was pigmented over the vessels.  
Color slides of the veteran's legs were obtained and are of 
record.  The examiner's assessment was severe bilateral 
varicose veins.  Elastic stockings were recommended.  

Noting that VA had revised the criteria for evaluating 
cardiovascular disorders, effective in January 1998, the 
Board again Remanded the case in April 1999 for the RO to 
schedule another examination of the veteran's varicose veins 
and to consider the evidence in conjunction with both the old 
and the revised rating criteria.  

The veteran was afforded another VA compensation examination 
in July 1999.  During that examination, he complained of 
numbness in both legs from his groin to his feet.  The 
examiner noted, however, that he was able to differentiate 
between pain and light touch in both legs.  The veteran's 
symptoms also included intermittent pain, fatigue, and 
cramping in both lower legs.  He stated that standing and 
walking for long periods caused an increase in discomfort.  
He reported that his symptoms would decrease when he wore 
elastic stockings, although he indicated that he did not wear 
them consistently during summer months because of the heat.  
The examiner noted that the veteran seemed more concerned 
with the appearance of his legs than the discomfort he 
described.  She also noted that the condition of the 
veteran's legs did not seem to interfere with his normal 
daily activities.  On examination, the superficial veins were 
outlined by dark skin pigmentation.  The varicose veins were 
not palpable, but the dark skin showed their distribution.  
There was no evidence of deep vein thrombosis, stasis ulcers, 
or edema in either leg.  The examiner's assessment was of 
mild varicose veins, characterized by skin pigmentation.  The 
examiner, who had also examined the veteran in July 1998, 
noted that there had been improvement since July 1998.  She 
commented that the varicose vein condition should have little 
or no effect on the veteran's ability to obtain and retain 
gainful employment.  

The veteran's "Counseling/Evaluation/Rehabilitation" folder 
is also of record.  a counseling psychologist found in 
November 1993 that the veteran's various service-connected 
disabilities did create employment limitations, in that 
certain strenuous activities should be avoided, as well as 
work in areas with loud background noise, extensive telephone 
activities, etc.  He was found not to have any reasonably 
developed skills from his military experience that could 
correlate to satisfactory civilian employment.  The record 
reflects that the veteran subsequently enrolled in courses at 
a community college and, in January 1996, made the Dean's 
List.  No notations after December 1996 are contained in the 
folder.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Regarding the duty to assist, the Board notes that, pursuant 
to the Board's 1999 Remand, the RO wrote the veteran 
requesting that he return signed releases so the RO could 
request up-to-date records of any examination or treatment he 
had received for his varicose veins.  The veteran did not 
respond to the RO's request.  Neither has the veteran 
indicated that he has received recent VA treatment for any of 
his service-connected disabilities, records of which should 
be obtained.  Accordingly, the Board finds that the duty to 
assist him has been satisfied.  

Increased rating issues

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In January 1998, during the course of the veteran's appeal, 
VA adopted revised criteria for evaluating cardiovascular 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, in such instances, a veteran's 
claim must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, a precedent opinion by VA's General Counsel, 
VAOPGCPREC 3-2000, held that, although all of the evidence 
must be considered under both sets of criteria, a higher 
rating assigned on the basis of the revised criteria cannot 
be effective prior to the effective date of the revised 
criteria.  

The rating criteria that were in effect prior to January 1998 
provided for evaluating varicose veins as a single 
disability, with different ratings, depending on whether the 
disability affected both extremities.  The rating schedule 
provided that mild or asymptomatic varicose veins warrant a 
noncompensable rating.  For moderate unilateral or bilateral 
varicose veins, with superficial veins below the knee and 
with symptoms of pain or cramping on exertion, a 10 percent 
evaluation is appropriate.  Moderately severe varicose veins 
involving superficial veins above and below the knee; with 
varicosities of the long saphenous vein ranging in size from 
1cm to 2cm in diameter; with symptoms of pain or cramping on 
exertion; and with no involvement of the deep circulation, 
warrant a 20 percent rating if unilateral and a 30 percent 
rating if bilateral.  A 50 percent evaluation is to be 
assigned for severe bilateral varicose veins above and below 
the knee, with involvement of the long saphenous vein, 
ranging over 2cm in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; but with 
no involvement of the deep circulation; if severe varicose 
veins are unilateral, a 40 percent rating is appropriate.  
For findings of the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, and ulceration and 
pigmentation (pronounced varicose veins), a 60 percent 
evaluation is warranted if the condition is bilateral and a 
50 percent rating is to be assigned if unilateral.  Code 7120 
(prior to January 12, 1998).  

Effective from January 1998, the criteria for evaluating 
varicose veins proved as follows:  With massive board-like 
edema with constant pain at rest, a 100 percent rating is to 
be assigned.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrant a 60 percent evaluation.  For persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent rating is appropriate.  A 20 percent 
evaluation is to be assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  
Intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of an extremity or compression hosiery, 
warrants a 10 percent rating.  Asymptomatic palpable or 
visible varicose veins are to be evaluated as noncompensably 
disabling.  Code 7120 (effective January 12, 1998).  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and the ratings are to be combined 
(under § 4.25), using the bilateral factor (§ 4.26), if 
applicable.  

? Bilateral varicose veins, prior to January 12, 1998

In light of the holding of VA's General Counsel in the 
Precedent Opinion noted above, the Board finds that it would 
not be appropriate to consider evaluating the veteran's 
bilateral varicose veins under the revised rating criteria.  
Accordingly, only the criteria previously in effect will be 
used.  

Although examiners since 1992 have characterized the 
veteran's varicose veins differently-varying from mild to 
severe, all examiners have reported few, if any, abnormal 
clinical findings referable to the veteran's varicose veins.  
The examiners have regularly referred to the unusual skin 
pigmentation over the course of the veteran's leg veins.  But 
no examiner has noted any evidence of any deep venous 
involvement, stasis pigmentation, trophic changes, or 
ulceration.  Despite the veteran's contention that he has 
swelling in his legs and feet that is relieved by leg 
elevation and elastic stockings, only one examiner, in July 
1998, has noted any swelling of leg edema at all, and the 
July 1998 examiner recorded that the edema was mild.  The 
veteran has also complained of numbness throughout both legs, 
although the July 1999 examiner indicated that he could 
distinguish between pain and light touch in his legs.  The 
only references to the size of the varicose veins were by a 
1992 examiner, who described them as dilated, and by the 
February 1996 examiner, who stated that they were 3-4mm in 
width, at best.  His other pertinent reported symptoms, pain, 
fatigue, and cramping, are essentially subjective only.  
Moreover, examiners have commented that there appeared to be 
a strong psychological overlay to the veteran's symptoms or 
that the symptoms seemed out of proportion to the noted 
clinical findings.  

Considering all of the veteran's reported symptoms and the 
noted clinical findings, the Board finds that, prior to 
January 12, 1998, his bilateral varicose veins produced no 
more than moderate impairment.  Although they have been 
described as extending throughout the veteran's legs, they do 
not approach 1cm in size and there is no evidence of 
involvement of the deep venous circulation.  Neither was 
there any evidence of ulceration or significant leg edema 
prior to January 1998.  Those findings are commensurate with 
a 10 percent rating under the criteria that were in effect 
prior to January 12, 1998.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case prior to January 12, 1998, 
adequately describe and provide for the veteran's disability 
level.  There is no evidence that he has ever been 
hospitalized for treatment of his varicose veins.  Neither 
does the record reflect marked interference with employment, 
despite the veteran's statements.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by an employer or school 
officials because of his varicose veins.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Accordingly, an evaluation greater than 10 percent prior to 
January 12, 1998, is not warranted.  

? Varicose veins of the right leg and left leg, beginning 
January 12, 1998

As described above, the symptoms and clinical findings due to 
the veteran's varicose veins were not appreciably different 
after January 1998 than they were prior to that date.  
Therefore, no more than a 10 percent rating for bilateral 
varicose veins would be appropriate using the criteria in 
effect prior to January 1998.  However, the RO has already 
assigned a 10 percent rating for each leg, effective from 
January 12, 1998, on the basis of the revised rating 
criteria-clearly more advantageous to the veteran.  
Therefore, the Board will consider only the revised rating 
criteria in evaluating the veteran's varicose veins beginning 
January 12, 1998.  

An evaluation greater than 10 percent for varicose veins 
requires at least edema that is persistent and incompletely 
relieved by elevation.  There is no evidence that the veteran 
has significant edema in either leg.  The July 1998 examiner 
noted mild edema, but in July 1999 the same examiner reported 
no edema.  The veteran himself indicated that his symptoms 
were improved on wearing elastic stockings, commensurate with 
a 10 percent rating.  None of the other criteria listed in 
the rating schedule for higher ratings for varicose veins has 
ever been reported, e.g., stasis pigmentation, eczema, or 
ulceration.  Neither the veteran nor any examiner has ever 
reported any significant difference between the symptoms or 
clinical findings relative to the left or right leg.  

As noted above, there is no evidence that the veteran has 
ever been hospitalized for treatment of his varicose veins.  
Nor is there evidence of marked interference with employment 
or schoolwork.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
38 C.F.R. § 3.321(b).  

Regarding this issue, the Board has considered the provisions 
of § 5107(b), but finds that the preponderance of the 
evidence is against the veteran's claim.  The provisions of 
§ 5107(b) are not applicable.  

Therefore, the Board concludes that ratings greater than 
10 percent for varicose veins of either the right or left leg 
are not warranted.  

Total disability rating based on individual unemployability 

Total-disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

(a) Total disability ratings--(1) General.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases 
except where specifically prescribed by the schedule.  

(2) Schedule for rating disabilities.  Total 
ratings are authorized for any disability or 
combination of disabilities for which the Schedule 
for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 are met. 

(3) Ratings of total disability on history. In the 
case of disabilities which have undergone some 
recent improvement, a rating of total disability 
may be made, provided: 

(i) That the disability must in the past 
have been of sufficient severity to 
warrant a total disability rating; 

(ii) That it must have required extended, 
continuous, or intermittent 
hospitalization, or have  produced total 
industrial incapacity for at least 1 
year, or be subject to recurring, severe, 
frequent, or prolonged exacerbations; and 

(iii) That it must be the opinion of the 
rating agency that despite the recent 
improvement of the physical condition, 
the veteran will be unable to effect an 
adjustment into a substantially gainful 
occupation.  

Due consideration will be given to the frequency 
and duration of totally incapacitating 
exacerbations since incurrence of the original 
disease or injury, and to periods of 
hospitalization for treatment in determining 
whether the average person could have reestablished 
himself or herself in a substantially gainful 
occupation.  

38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16.  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes the case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16.  

Service connection is in effect for residuals of a bulging 
lumbar intervertebral disc, rated 20 percent disabling; 
tinnitus, rated 10 percent disabling; and residuals of a 
stress fracture of the right and left tibias, each rated 
noncompensably disabling.  Prior to January 12, 1998, service 
connection was also in effect for bilateral varicose veins, 
rated 10 percent disabling.  Effective January 12, 1998, 
separate 10 percent ratings were assigned for varicose veins 
of each leg.  The combined rating for the veteran's service-
connected disabilities, prior to and beginning January 12, 
1998, is 40 percent.  

It is clear, then, that the veteran does not have one 
disability rated at 40 percent nor a combined rating of at 
least 60 percent, as required for a total disability rating 
based on individual unemployability under the provisions of 
38 C.F.R. § 4.16; the percentage requirement for such a 
rating is not met.  

Nevertheless, if there is some factor that takes the 
veteran's case outside the norm, for one or more 
disabilities, an extraschedular rating must be considered.  
In this case, there is no evidence that the veteran has been 
hospitalized for treatment of any of his service-connected 
disabilities since service.  In fact, there is little 
evidence that he has received any medical care for any of his 
service-connected disabilities since his separation from 
service.  

The record indicates that the veteran has been unemployed 
since 1992-due to his service-connected disabilities, 
according to him.  However, during that time, he has been 
able to complete a bachelor's degree in criminal justice, 
with aid from VA educational benefits, even though he has 
stated that he received special assistance from the 
educational institution because it was impossible for him sit 
through an entire class.  The Board recognizes that back pain 
due to his lumbar spine disability and the distraction caused 
by his tinnitus may reduce his ability to sit for long 
periods or may reduce his ability to concentrate.  However, 
those symptoms did not appear to reduce his ability to 
complete his Bachelor's degree.  Nevertheless, he has 
provided no evidence, as opposed to his own mere allegations, 
demonstrating that any of his service-connected disabilities 
causes any impact on his ability to work outside that 
contemplated by the rating schedule.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  38 C.F.R. § 3.321(b).  

The Board notes that the veteran has completed a Bachelor's 
degree in criminal justice, although he apparently does not 
yet have any work experience in that area.  The record 
indicates that he previously worked as a manager, but that 
has been unemployed since 1992.  

Considering the veteran's educational and work experience and 
the fact there is no evidence that his service-connected 
disabilities, while no doubt troublesome, cause more than 
mild impairment in his ability to work, the Board finds that 
his service-connected disabilities do not render him unable 
to secure or follow a substantially gainful occupation.  

Therefore, the Board concludes that the veteran is not 
unemployable due to his service-connected disabilities.  


ORDER

An increased rating for bilateral varicose veins, rated 
10 percent disabling, prior to January 12, 1998, is denied.  

An increased rating for varicose veins of the right leg, 
rated 10 percent disabling, beginning January 12, 1998, is 
denied.  

An increased rating for varicose veins of the left leg, rated 
10 percent disabling, beginning January 12, 1998, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

